482 F.2d 1376
UNITED STATES of America, Appellee,v.Eddie Lee TAYLOR, Appellant.
No. 72-2334.
United States Court of Appeals,Fourth Circuit.
Submitted July 30, 1973.Decided Aug. 29, 1973.

Walter W. Stout, III, Richmond, Va., on brief, for appellant.
Brian P. Gettings, U. S. Atty., and Edwin J. Gale, Sp. Asst. U. S. Atty., on brief for appellee.
Before WINTER, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
Eddie Lee Taylor appeals from his conviction, on a plea of not guilty, after a trial by jury, of receiving, retaining and concealing stolen United States Postal Money Orders in violation of 18 U.S.C. Sec. 641.  Taylor complains that the government's evidence against him was insufficient to support the jury's finding of guilty.  We find no merit in this contention and therefore affirm.


2
The standard in this Circuit is that a guilty verdict "must be sustained if there is substantial evidence, taking the view most favorable to the government, to support the findings of guilt."  United States v. Sherman, 421 F.2d 198, 199 (4 Cir. 1970).  Contrary to Taylor's belief, it is also well settled in this Circuit that circumstantial "evidence may support a verdict of guilty, even though it does not exclude every reasonable hypothesis consistent with innocence."  United States v. Chappell, 353 F.2d 83, 84 (4 Cir. 1965).


3
Applying these standards, we cannot agree that the evidence, although circumstantial, was insufficient to sustain Taylor's conviction.  An examination of the transcript of the trial indicates that there was substantial evidence from which the jury could have found that Taylor had possession of stolen money orders, knew that they were stolen and intended to convert them to his own use.  We therefore find that this evidence established an evidentiary basis from which the jury could have concluded that the government had carried its burden of proof of all essential elements of the crime charged in the indictment.


4
Accordingly, we dispense with oral argument and affirm the judgment.


5
Affirmed.